Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the Applicant’s submission filed on July 22, 2022. Claims 13-32 are pending. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,230,986 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Reissue Declaration
	In view of the corrected reissue declaration, the Examiner agrees that it overcomes the issues set forth in the previous office action. Thus, the rejection to the claims as being based upon a defective reissue declaration is withdrawn.
Claim Objection 
	In view of the correction of the typographical error, the Examiner withdraws the previous claim objection. 

Rejections under 35 U.S.C. §103
Claim 13
	The Applicant argues the combination of Ameres and Au do not teach “determine, from data within the compressed video data stream, locations of partitions of the compressed video data stream”.  The Applicant maintained that Ameres teaches “optimizing the speed of processing compressed video data by partitioning the data bitstream and coding each partition independently; however the Applicant states that one of ordinary skill in the art would not interpret Ameres such that the locations of partition may be determined based on something other than data within the compressed video data streamed as claimed. 
	The Examiner respectfully disagrees. As explained in paragraph [0041] Ameres discloses of processing compressed video data by partitioning and coding each partition independently.  Thus, it is understood that Ameres has partitions in the compressed video data stream. As noted by the Applicant, the claims require “determine, from data within the compressed video data stream, locations of partitions of the compressed video data stream”. The Examiner agrees with the Applicant that it is the data within the video data stream that is used to determine the locations of the partitions. 
As set forth in paragraph [0045], Ameres discloses that the compressed video data is partitioned into at least two data partitions and where an optimal entropy coding method is selected for each data partition and thus each data partition undergoes a different entropy coding method such as Huffman coding and arithmetic coding.  Thus, the locations of the partitions is determined based on the data that was set for each partition (i.e. from data within the compressed video data stream) since the method of Ameres is configured to apply a specific coding method to a specific partition. 
The Examiner further notes that the rejection to claim 13 makes reference to paragraph [0049] which discloses that a frame can be partitioned as either two data partitions which represent the upper and lower halves or the left and right halves of the video data frame or the video data may be divided into three data partitions each representing level, saturation, and hue or cyan magenta and yellow of the video data frame.  The Examiner notes that this citation further supplements the teachings set forth in paragraph [0045].  Thus, in conjunction with the citations in paragraph [0045] it is disclosed that since specific partitions are coded using specific coding methods, then the locations of those partitions are located based on the data within the video data (e.g. left/right/top/bottom or level/saturation/hue or cyan/magenta/yellow data location/type) and thus Ameres meets the limitation “determine, from data within the compressed video data stream, locations of partitions of the compressed video data stream” since the method of Ameres specifically looks at the video data itself to determine the locations of the different partitions.  

	The Applicant states that a person having ordinary skill in the art would not interpret the combination of Ameres and Au as teaching “decode from the compressed video data stream, a first sequence of blocks of a first partition of the partitions”. The Applicant states that a person having ordinary skill in the art would not interpret Ameres as indicating that decoding “predictor token data” or “error token data” is equivalent to decoding “a first sequence of blocks”. 
	The Examiner first notes that in paragraph [0045], Ameres discloses of decoding each data partition. Thus, it is clear that Ameres performs decoding. As to the “first sequence of blocks”, in paragraph [0041], Ameres discloses that the video data  has at least one frame which has at least one block and that video data is partitioned. In addition, Ameres in the same paragraph also discloses of frames including a current frame and a prior frame (hence a sequence of frames). Thus, Ameres discloses of decoding a first sequence of blocks of a first partition.

	The Applicant states that Ameres and Au do not teach “decode, from the compressed video data stream, a second sequence of blocks of a second partition of the partitions using decoded information of the first sequence of blocks”. In addition, the Applicant states that the Office has not established that Ameres is necessarily directed to MPEG coded data. 
	As explained in the rejection, Au discloses a plurality of blocks arranged in a series of rows (see Fig. 4-8 and paragraph [0059]).  The Examiner notes that Au in paragraph [0067] explains that the processing of one row relative to the subsequent row is selectively offset so that the processing dependencies in a previous row are met to enable processing of macroblocks in a subsequent row. Thus, the combination shows that the decoding process of a second sequence of blocks uses decoded information from the first (or previous) sequence of blocks. As to MPEG coded data (which the Examiner notes is not specifically claimed), the Examiner notes that Ameres is directed to a video compression method. In the background (see paragraphs [0011 and 0014]) Ameres describes the uses of MPEG codecs from the processing of video data. This is also mentioned in paragraph [0059].  Likewise Au also describes the uses of MPEG in its background (see paragraph [0002]).  Although, the Examiner acknowledges that Ameres does not provide further expansion on the use of MPEG video data, the Examiner maintains that the type of data is not a claimed element and thus arguing against the use of MPEG is not persuasive. In addition, MPEG is at the very least disclosed and suggested for both Ameres and Au. The Examiner maintains that both prior art reference pertain to video data decoding methods and thus are both in the same field of endeavor. 

	In addition, the Examiner notes that the Applicant states that a person having ordinary skill in the art would not recognize that the asserted benefit of Au would not be achieved without diverging form the principle of operation of Ameres (e.g. that context data from a partition would not improve the coding of a different partition using a different entropy coding method). 
	The Examiner notes that  Au was relied up to disclose decoding a second sequence of blocks using decoded information of the first sequence of blocks. As set forth in the rejection, Au discloses of known benefits of using information of the previous sequence of blocks in order to increase processing speed and efficiency. In addition, the Examiner notes that even with Ameres using different coding methods, the Applicant’s argument does not show how this would diverge from the principle of operation of Ameres since using the different coding method does not prevent using data from a previous sequence.  Indeed, the Examiner notes that in paragraph [0041], Ameres suggest that for enhancing error recovery for a current frame it was known to use the frame immediately before the current frame and that the benefit is for lessening quality loss.  Ameres recognizes the need to use information from a previous sequence and thus, this teaching does not diverge from the disclosed principle operation.  Therefore, the Examiner does not find the Applicant’s arguments persuasive. 
	
Claim 20
	The Applicant states that Ameres and Au do not teach “the first sequence of blocks and the second sequence of blocks are derived from corresponding rows of blocks in two successive frames of the video data.” 
	The Examiner notes that with respect to “successive frames”,  it is noted that the Examiner makes reference to paragraph [0140] (the Examiner acknowledges that previous rejection of claim 20 had a typographical error by incorrectly referring to paragraph [0040], however, in claim 13, paragraph [0140] was cited as teaching “//Step to next row of block” for showing that the blocks are arranged in rows) which discloses that the provided code is performed on the video data blocks and includes a “next row of block” step, thus clearly suggesting corresponding rows of blocks.  In addition, in paragraph [0041] (as cited in claim 13) it is noted that Ameres discloses that the method uses information from a prior frame when processing a current frame (hence successive frames).  
As disclosed in claim 13, a first sequence of blocks is from the first partition and the second sequence of blocks is from the second partition. Thus, the Examiner acknowledges that claim 20 requires the two sequence of blocks from the two partitions to be rows of blocks in two successive frames. 

Au discloses in figures 4-8 of a series of rows in a single frame and paragraph [0059] discloses that the decoder scans the frame sequentially from top to bottom.  
The Examiner finds that the combination discloses the decoding a first and second sequence of blocks as well as teachings directed to the use of multiple frames. However, the Examiner concedes that the combination does not specifically disclose where the first sequence of a first partition is from a first frame and the second sequence of a second partition (as recited in claim 13) and as further limited in claim 20 where the first and second sequence are derived from rows of blocks in two successive frames of the video data. 
Therefore, the Examiner finds the Applicant’s argument persuasive. 

Claims 17 and 30
	The Applicant states that the Office failed to establish that the region as described in Dahlby is equivalent to, or even particularly relevant to, a partition as described in the combination of Ameres and Au.
	The Examiner notes that as set forth in the rejection, Dahlby was relied upon to teach that it was known for a frame to include both contiguous or non-contiguous rows of blocks. The Examiner does not find persuasive the issue regarding whether “a region” is equivalent to a partition since the Examiner’s focus was showing that it was known for frames to be non-contiguous.  The teaching of partitions was already disclosed by Ameres and thus need not be specifically disclosed by Dahlby. 

Claim 18
	The Applicant argues that the combination of Ameres and Au do not teach “the offset is determined based upon size of a context used for context-based arithmetic coding”.  The Applicant further states that one would not interpret block size as equivalent to a size of a context used for context-based arithmetic coding. 
	The Examiner acknowledges that the claim requires the offset is determined based upon size of a context used for context-based arithmetic coding. In referencing Kim, the Examiner stated that it was known to select context based arithmetic coding.  The Examiner notes that the claim requires “the offset is determined” based upon size of a context used for context-based arithmetic coding”. Although, the Examiner maintains that context based arithmetic coding is known as well as the selection of this type of coding based on block size, the Examiner agrees with the Applicant that the prior art does not establish that the offset determined based upon the size of a context as required by the claim. 


Response to Amendment
The amendment filed July 22, 2022 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  In this case, the Examiner notes that all new claims should continue to be underlined in their entirety. See 37 CFR 1.173(d)(2). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: decoder in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 16, 19, 21-24, 26-29, 31 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ameres et al. US Patent Pub. 2004/0228410 in view of Au et al. US Patent Pub. 2008/0240254.
Regarding claim 13:
An apparatus for decoding a compressed video data stream, 
Ameres in paragraph [0045] discloses a method for processing compressed video data by partitioning the data bitstream and coding each partition independently as well as various decoding processes which process the different data partitions independently by using two processors.  
the compressed video data stream comprising encoded frames and at least some of the frames comprising blocks arranged in rows, the apparatus comprising: 
As explained in paragraph [0024] the video data includes frames. See also paragraph [0016].   See also the code segment on paragraph [0140] which discloses “//Step to next row of block”. In addition, claim 49 in Ameres discloses that the blocks include plural rows. 
a decoder configured to: 
determine, from data within the compressed video data stream, locations of partitions of the compressed video data stream; 
As set forth in paragraph [0041], Ameres discloses that it was known to partition the data bitstream. In paragraph [0045], Ameres discloses decoding the different data partitions. Thus, the decoder of Ameres determines the locations of the partitions in the compressed video data stream.  
parallel process the partitions of the compressed video data stream, wherein to parallel process the partitions comprises to: 
As set forth in the abstract, Ameres discloses a method of optimizing the speech of processing compressed video data by partitioning the data bitstream and coding each partition independently. See also paragraphs [0041], [0045] and [0049].Ameres explains that in paragraph [0015] that it is necessary to perform multiple tasks in parallel during the decoding processor in order to limit bottlenecks. 
decode, from the compressed video data stream, a first sequence of blocks of a first partition of the partitions; 
As disclosed in paragraph [0045], the video data includes at least two data partitions and different data partitions (hence at least a first) may be decoded. 
decode, from the compressed video data stream, a second sequence of blocks of a second partition of the partitions using decoded information of the first sequence of blocks, wherein: 
Although, Ameres discloses of a plurality of blocks and rows (see the abstract and paragraph [0041]), as well as decoding a second sequence of block of a second partition (paragraph [0045]), Ameres does not specifically discloses using decoded information of the first sequence of blocks to decode a second sequence of blocks. 
Nonetheless, Au, like Ameres, is directed to MPEG coded data (see paragraph [0002]). Au discloses a plurality of blocks arranged as a series of rows (see Figures 4-8). See also paragraph [0059].   Au in paragraph [0067] also explains that the processing of one row relative to the subsequence row is selectively offset so that the processing dependencies in a previous row are met to enable processing of macroblocks in a subsequent row. See also Figure 7. 
the second sequence of blocks is in a different row than the first sequence of blocks, and 
As shown in Figures 4-8 of Au, the second sequence of blocks is in a different row that the first sequence of blocks.  See also the code segment on paragraph [0140] which discloses “//Step to next row of block”. In addition, claim 49 in Ameres discloses that the blocks include plural rows. 
to decode the second sequence of blocks comprises to decode the second sequence of blocks with an offset of a specified number of blocks such that at least a portion of decoded context information of the first sequence of blocks is available as context data to decode at least one block in the second sequence of blocks; and 
Au, in paragraph [0067] explains that the processing of one row relative to the subsequence row is selectively offset so that the processing dependencies in a previous row are met to enable processing of macroblocks in a subsequent row. See also Figure 7. 
See also paragraph [0003] which discloses that when processing sub-blocks within a marcroblock, information from one or more previously processed sub-blocks is typically required before a subsequent sub-block is processed. See also paragraphs [0014], [0049] and [0070].
Therefore, it would have been obvious to a person of ordinary skill in the art to decode a second sequence of blocks with an offset such that at least a portion of decoded context information of the first sequence of blocks is available as context data as disclosed by Au in order to increases processing speed and efficiency as well as providing better performing, lower costs and a more desirable system or product (see paragraph [0003] of Au). 
output or store the decoded first sequence of blocks and the decoded second sequence of blocks.  
See paragraph [0047] of Ameres which discloses that the decoder runs for as many blocks that can fit into the data cache as well as producing the blocks of data. 

Regarding claim 15:
The apparatus of claim 13, wherein the decoder comprises a multiprocessor, and the first partition and the second partition are decoded using different processors.  
See paragraph [0045] of Ameres which discloses of a first and second processor for processing the first and second partitions respectively.  

Regarding claim 16:
The apparatus of claim 13, wherein the first sequence of blocks and the second sequence of blocks are adjacent rows within a single frame.  
The Examiner notes that the teachings of Ameres also discloses two rows that are in sequence as set forth in paragraph [0140]. In addition, see Figures 4-7 of Au which discloses the first and second sequence of blocks are adjacent rows within a single frame. . 


Regarding claim 19:
The apparatus of claim 13, wherein the offset is one or three blocks.  
As shown in figure 8 of Au, the offset from one row to the next is three blocks (e.g. MB17 to MB20). In addition, as set forth above, Au discloses in paragraph [0067] that the processing of one row relative to the subsequent ow is selectively offset so that processing dependencies in a previous row are met to enable processing of macroblocks in a subsequent row.  See also Figure 6 (the Examiner notes that Figure 6 pertains to encoding, however, the method of processing, as described by Au is the same for decoding. See paragraph [0059].  
In addition, as set forth above, the teachings of Au are used to modify the decoder teachings of Ameres and thus, it would have been obvious to a person of ordinary skill in the art to modify the decoding method of Au to offset the processing of blocks as disclose by Au so that processing dependencies in a previous row are met to enable processing of marcoblocks in a subsequent row. 

Regarding claim 21:
The apparatus of claim 13, wherein to decode the second sequence of blocks comprises to decode a block of the second sequence of blocks using the context data in context-based arithmetic coding while continuing to decode the first sequence of blocks.  
See paragraph [0045] of Ameres which discloses it was known to use arithmetic coding. In addition, as disclosed in paragraph [0045], the video data includes at least two data partitions and different data partitions (hence at least a first) may be decoded. 

Regarding claim 22:
The apparatus of claim 21, wherein the context data used to decode the block of the second sequence of blocks includes the decoded context information of a top-right block relative to the block of the second sequence of blocks, the top-right block being a block of the first sequence of blocks.  
See Figure 8 of Au which discloses box 17 (top-right box of Engine 1) and the next row (box 20 of Engine 2).  Thus the second sequence of blocks (Engine 2) uses the  previous block from the first sequence (Engine 1).
As set forth above, it would have been obvious to a person of ordinary skill in the art to use context information from a previous row to process blocks of a subsequent row. 

Regarding claim 23:
A method for decoding a compressed video data stream, the compressed video data stream comprising encoded frames and at least some of the frames comprising blocks arranged in rows, the method comprising: 
Ameres in paragraph [0045] discloses a method for processing compressed video data by partitioning the data bitstream and coding each partition independently as well as various decoding processes which process the different data partitions independently by using two processors.  
As explained in paragraph [0024] the video data includes frames. See also paragraph [0016].   See also the code segment on paragraph [0140] which discloses “//Step to next row of block”. In addition, claim 49 in Ameres discloses that the blocks include plural rows. 
determining, from data within the compressed video data stream, locations of partitions of the compressed video data stream;
As set forth in paragraph [0041], Ameres discloses that it was known to partition the data bitstream. In paragraph [0045], Ameres discloses decoding the different data partitions. Thus, the decoder of Ameres determines the locations of the partitions in the compressed video data stream.  
 parallel processing the partitions of the compressed video data stream using a decoder, wherein parallel processing comprises: 
As set forth in the abstract, Ameres discloses a method of optimizing the speech of processing compressed video data by partitioning the data bitstream and coding each partition independently. See also paragraphs [0041], [0045] and [0049].Ameres explains that in paragraph [0015] that it is necessary to perform multiple tasks in parallel during the decoding processor in order to limit bottlenecks. 
decoding, from the compressed video data stream, a first sequence of blocks of a first partition of the partitions;
As disclosed in paragraph [0045], the video data includes at least two data partitions and different data partitions (hence at least a first) may be decoded. 
decoding, from the compressed video data stream, a second sequence of blocks of a second partition of the partitions using decoded information of the first sequence of blocks, wherein: 
Although, Ameres discloses of a plurality of blocks and rows (see the abstract and paragraph [0041]), as well as decoding a second sequence of block of a second partition (paragraph [0045]), Ameres does not specifically discloses using decoded information of the first sequence of blocks to decode a second sequence of blocks. 
Nonetheless, Au, like Ameres, is directed to MPEG coded data (see paragraph [0002]). Au discloses a plurality of blocks arranged as a series of rows (see Figures 4-8). See also paragraph [0059].   Au in paragraph [0067] also explains that the processing of one row relative to the subsequence row is selectively offset so that the processing dependencies in a previous row are met to enable processing of macroblocks in a subsequent row. See also Figure 7. 
the second sequence of blocks is in a different row than the first sequence of blocks, 
As shown in Figures 4-8 of Au, the second sequence of blocks is in a different row that the first sequence of blocks.  See also the code segment on paragraph [0140] which discloses “//Step to next row of block”. In addition, claim 49 in Ameres discloses that the blocks include plural rows. 
and decoding the second sequence of blocks comprises to decode the second sequence of blocks with an offset of a specified number of blocks such that at least a portion of decoded context information of the first sequence of blocks is available as context data to decode at least one block in the second sequence of blocks; and 
Au, in paragraph [0067] explains that the processing of one row relative to the subsequence row is selectively offset so that the processing dependencies in a previous row are met to enable processing of macroblocks in a subsequent row. See also Figure 7. 
See also paragraph [0003] which discloses that when processing sub-blocks within a marcroblock, information from one or more previously processed sub-blocks is typically required before a subsequent sub-block is processed. See also paragraphs [0014], [0049] and [0070].
Therefore, it would have been obvious to a person of ordinary skill in the art to decode a second sequence of blocks with an offset such that at least a portion of decoded context information of the first sequence of blocks is available as context data as disclosed by Au in order to increases processing speed and efficiency as well as providing better performing, lower costs and a more desirable system or product (see paragraph [0003] of Au). 
outputting or storing the decoded first sequence of blocks and the decoded second sequence of blocks.  
See paragraph [0047] of Ameres which discloses that the decoder runs for as many blocks that can fit into the data cache as well as producing the blocks of data. 

Regarding claim 24:
The method of claim 23, wherein parallel processing comprises: decoding, from the compressed video data stream, a third sequence of blocks of a third partition of the partitions using decoded information of the second sequence of blocks, wherein: the third sequence of blocks is in a different row than each of the first sequence of blocks and the second sequence of blocks, and decoding the third sequence of blocks comprises decoding the third sequence of blocks with the offset such that at least a portion of decoded context information of the second sequence of blocks is available as context data to decode at least one block in the third sequence of blocks; and outputting or storing comprises outputting or storing the decoded first sequence of blocks, the decoded second sequence of blocks, and the decoded third sequence of blocks. 
The Examiner notes that Ameres discloses in paragraph [0049] that the video data may be defined into three different data partitions. 
Although, Ameres discloses of a plurality of blocks and rows (see the abstract and paragraph [0041]), as well as decoding a second sequence of block of a second partition (paragraph [0045]), Ameres does not specifically discloses using decoded information of the first sequence of blocks to decode a second sequence of blocks or a third from a second. 
Nonetheless, Au, like Ameres, is directed to MPEG coded data (see paragraph [0002]). Au discloses a plurality of blocks arranged as a series of rows (see Figures 4-8). See also paragraph [0059].   Au in paragraph [0067] also explains that the processing of one row relative to the subsequence row is selectively offset so that the processing dependencies in a previous row are met to enable processing of macroblocks in a subsequent row. See also Figure 7. 
As shown in Figures 4-8 of Au, the second sequence of blocks is in a different row that the first sequence of blocks.  See also the code segment on paragraph [0140] which discloses “//Step to next row of block”. In addition, claim 49 in Ameres discloses that the blocks include plural rows. 
Au, in paragraph [0067] explains that the processing of one row relative to the subsequence row is selectively offset so that the processing dependencies in a previous row are met to enable processing of macroblocks in a subsequent row. See also Figure 7. 
See also paragraph [0003] which discloses that when processing sub-blocks within a marcroblock, information from one or more previously processed sub-blocks is typically required before a subsequent sub-block is processed. See also paragraphs [0014], [0049] and [0070].
Therefore, it would have been obvious to a person of ordinary skill in the art to decode a third sequence of blocks with an offset such that at least a portion of decoded context information of the second sequence of blocks is available as context data as disclosed by Au in order to increases processing speed and efficiency as well as providing better performing, lower costs and a more desirable system or product (see paragraph [0003] of Au). 

Regarding claim 26:
The method of claim 24, wherein: the decoder comprises a multiprocessor, and the first partition, the second partition, and the third partition are decoded using different processors.  
See paragraph [0045] of Ameres which discloses of a first and second processor for processing the first and second partitions respectively.  

Regarding claim 27:
The method of claim 24, wherein the first sequence of blocks and the second sequence of blocks are adjacent rows within a single frame, and the second sequence of blocks and the third sequence of blocks are adjacent rows within the single frame.  
The Examiner notes that the teachings of Ameres also discloses two rows that are in sequence as set forth in paragraph [0140]. In addition, see Figures 4-7 of Au which discloses the first and second sequence of blocks are adjacent rows within a single frame.  

Regarding claim 28:
The method of claim 23, wherein: decoding the second sequence of blocks comprises decoding a block of the second sequence of blocks using the context data in context-based arithmetic coding while decoding at least one block of the first sequence of blocks.  
See paragraph [0045] of Ameres which discloses it was known to use arithmetic coding. In addition, as disclosed in paragraph [0045], the video data includes at least two data partitions and different data partitions (hence at least a first) may be decoded. 

Regarding claim 29:
The method of claim 23, wherein the context data used to decode the block of the second sequence of blocks includes the decoded context information of a top-right block relative to the block of the second sequence of blocks, the top-right block being a block of the first sequence of blocks.  
See Figure 8 of Au which discloses box 17 (top-right box of Engine 1) and the next row (box 20 of Engine 2).  Thus the second sequence of blocks (Engine 2) uses the  previous block from the first sequence (Engine 1).
As set forth above, it would have been obvious to a person of ordinary skill in the art to use context information from a previous row to process blocks of a subsequent row. 

Regarding claim 31:
The method of claim 23, wherein the offset is one or three blocks. 
As shown in figure 8 of Au, the offset from one row to the next is three blocks (e.g. MB17 to MB20). In addition, as set forth above, Au discloses in paragraph [0067] that the processing of one row relative to the subsequent ow is selectively offset so that processing dependencies in a previous row are met to enable processing of macroblocks in a subsequent row.  See also Figure 6 (the Examiner notes that Figure 6 pertains to encoding, however, the method of processing, as described by Au is the same for decoding. See paragraph [0059].  
In addition, as set forth above, the teachings of Au are used to modify the decoder teachings of Ameres and thus, it would have been obvious to a person of ordinary skill in the art to modify the decoding method of Au to offset the processing of blocks as disclose by Au so that processing dependencies in a previous row are met to enable processing of marcoblocks in a subsequent row. 

Regarding claim 32:
The method of claim 23, wherein at least one of the first partition includes contiguous blocks in at least a portion of a first row and at least a portion of a first subsequent row, or the second partition includes contiguous blocks in at least a portion of a second row and at least a portion of a second subsequent row.
Au discloses a plurality of blocks arranged as a series of rows (see Figures 4-8). See also paragraph [0059].   As shown each of the rows are contiguous with respect to each other. 

Claims 14 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ameres in view of Au and further in view of Khan US Patent 8,948,267.
Regarding claim 14:
The apparatus of claim 13, wherein the decoder comprises a multi-core processor, and the first partition and the second partition are decoded using separate threads of the multi-core processor. 
Regarding claim 25:
The method of claim 24, wherein: the decoder comprises a multi-core processor, and the first partition, the second partition, and the third partition are decoded using separate threads of the multi-core processor.  
Ameres in paragraph [0046] discloses of a multi-processor (first and second sub processors).  To the extent that multiple processors is not considered a multi-core processor where the first and second partitions are using separate threads of the multi-core processor, the Examiner notes that it would have been obvious to incorporate a multi-core processor since Ameres already contemplates the use of multiple processors. 
For example, Khan discloses that it was known when processing macroblocks to use a multi-core processor See col. 4, lines 35-45
	Therefore, it would have been obvious to a person of ordinary skill in the art to use a multi-core processor. As suggested by Ameres, the use of a processor that can processor different partitions as the same time was desired and one way to do that was to use different sub-processors. Hence, using a multi-core processor for decoding a first and second partition using separate threads represents using a known technique to a known device and would have yielded a predictable results to one of ordinary skill in the art based on the teachings of Ameres. 

Claims 17 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ameres in view of Au and further in view of Dahlby US Patent Pub. 2010/0158109
Regarding claim 17:
The apparatus of claim 13, wherein each of the first partition and the second partition comprises two or more non-contiguous rows of blocks.  
Regarding claim 30:
The method of claim 23, wherein each of the first partition and the second partition comprises two or more non-contiguous rows of blocks.  
Ameres and Au, although discloses continuous rows of blocks, do not specifically disclose where the rows are non-contiguous. 
Nonetheless, Dahlby discloses that it was known from an MPEG frame to include both contiguous or non-contiguous rows of blocks. See e.g. paragraph [0079]
Therefore, it would have been obvious to a person of ordinary skill in the art to understand that a first and second partition of Ameres and Au can include both contiguous as well as non-contiguous rows of blocks. The teachings of Dahlby shows that for an MPEG frame having both was well known in the prior art and thus one would have applied this known technique of non-contiguous rows of blocks to the frames of Ameres and would have been predictable to one of ordinary skill in the art. 

Allowable Subject Matter
Claims  18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferee:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992